WALKER, P. J.
In each of the counts of the complaint upon which the plaintiff (the appellant here) went to trial before the court sitting without a jury his relation to the premises, his possession of which ivas charged to have been disturbed, was shown to be that of a tenant in possession under an unexpired written lease containing a covenant for quiet possession, and the alleged disturbance was complained of as the cause of his losing the value of his lease. The court’s finding was that the plaintiff was a tenant at will of the defendant, and it is not questioned that this finding was supported by evidence. From this finding the legal conclusion follows that the plaintiff was not entitled to recover, as his complaint could not be sustained by a state of facts materially variant from its averments.
*254The circumstance that the court, in reaching the same result, was influenced by legal considerations the soundness of which may be questioned, does not constitute a ground for disturbing a judgment which, under the pleadings in the case, properly followed from the facts as found. If the court was in error in the reasons it assigned in support of its conclusion that the plaintiff was not entitled to recover, it was error without injury to' him.
Affirmed.